Citation Nr: 1626190	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  07-08 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial disability rating for service-connected chronic sinusitis, evaluated as 10 percent disabling prior to October 29, 2015, and as 30 percent disabling from October 29, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1996 to January 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Waco, Texas, now has jurisdiction over this case.    

The February 2006 rating decision granted service connection for chronic sinusitis and assigned an initial noncompensable percent rating, effective January 14, 2006.  The Veteran expressed disagreement with the assigned rating and the present appeal ensued.  

In a subsequent February 2007 rating decision, the RO increased the initial rating for the Veteran's service-connected chronic sinusitis to 10 percent, effective January 14, 2006.  A November 2015 rating decision created a staged rating, as the RO increased the Veteran's disability rating to 30 percent effective October 29, 2015.  As this increase did not represent a complete grant of the benefits on appeal, the Veteran's claim for an increased rating for chronic sinusitis remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was previously remanded by the Board in February 2010.  As discussed below, the RO is not in substantial compliance with the Board's directives on remand.  Stegall v. West, 11 Vet. App. 268 (1998).
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Upon review of the record, the Board finds that further development is required before a decision on the merits can be made as to the Veteran's claim for an increased rating for her service-connected sinusitis.

The November 2015 rating decision that granted an increased disability rating of 30 percent for chronic sinusitis from October 29, 2015, refers to VA medical center (VAMC) treatment records from the North Texas VAMC, dated from January 19, 2010, through October 29, 2015.  However, the Veteran's electronic claims file contains only those VAMC records dated through August 27, 2013.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the AOJ therefore must obtain all VA treatment records and associate them with the claims file.  All attempts to obtain these records must be documented and the Veteran and her representative must be notified of any inability to obtain the requested documents.  Specifically, the AOJ should obtain those records from the North Texas VAMC dated from August 27, 2013, to present.  

At her October 2015 VA examination, the Veteran identified private medical providers who have treated her chronic sinusitis.  Specifically, the Veteran stated that she received treatment from a primary care physician, Dr. Robert Jackson, and from an ear, nose, and throat physician, Dr. Mettman.  The record does not reflect that efforts were made by the RO to obtain treatment records from these providers.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  On remand, the Veteran must be provided another opportunity to identify and authorize the release of relevant private treatment records, specifically to include those identified during her October 2015 VA examination.  If the Veteran identifies outstanding private treatment records, appropriate efforts must be made to obtain the records and associate them with the claims file.  38 C.F.R. § 3.159(c)(1).

In February 2010, the Board remanded this proceeding to obtain all records of medical treatment for the Veteran's chronic sinusitis and to provide the Veteran with a VA examination to determine the current severity of the condition.  The RO provided a VA examination in October 2015.  However, the RO did not obtain all of the Veteran's relevant and adequately identified medical treatment records.  A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 270-71.  Accordingly, remand is warranted for full compliance with the Board's prior remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers.  The Board is particularly interested in treatment records from Dr. Robert Jackson and Dr. Mettman.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response. 

2.  Obtain all available VA treatment records from the VA medical center in North Texas, and from any associated outpatient clinics, from August 27, 2013, to present.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

3.  After completion of the above, review the expanded record and determine whether entitlement to increased initial staged ratings may be granted.  If any benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




